EXHIBIT 10-AAkk

TECH DATA CORPORATION

(hereinafter called the “Company”)

THE AMENDED AND RESTATED

2000 EQUITY INCENTIVE PLAN OF TECH DATA CORPORATION,

(hereinafter called the “Plan”)

NOTICE OF GRANT AND GRANT AGREEMENT

I. NOTICE OF EQUITY GRANT.

 

Name/Participant:

   <name>

Type of Grant:

   PRSU

Country:

   <USA>

Geographic area applicable:

   <Americas, EMEA, or Worldwide>

Date of Grant :

   June 6, 2006

Grant Number:

   <grant number>

Total Shares Granted:

   Refer to Appendix A

Grant Price:

   US $35.09

Performance Period Expiration Date

   January 31, 2008

Vesting Schedule:

Except as may otherwise be set forth herein, all or a portion (which may be
zero) of the Restricted Stock Units subject to the Performance Grant shall vest
based upon the level of attainment of the Performance Goals determined using the
Performance Measure and during the Performance Period specified in Appendix A,
as determined by the Committee.

II. AGREEMENT

For valuable consideration, the receipt of which is hereby acknowledged
(electronically or using a method accepted by the Company), the Company hereby
grants to the Participant the following Performance Grant in the form of
Restricted Stock Units (hereinafter called the “PRSU”) in accordance with the
following terms:

Section 1. Definitions. Unless otherwise defined herein, the terms defined in
this Agreement shall have the same defined meanings as in the Plan. In the event
of a conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan shall prevail. The following additional
terms shall be defined as follows:

“Agreement” means this agreement between the Participant and the Company setting
forth the terms and conditions of the grant of this PRSU and includes Part I,
Notice of Equity Grant and Part II, Agreement.

“Grant Price” means the Fair Market Value of a Share on the date on which this
PRSU is granted to the Participant, as specified in Part I.

“Share” means one (1) share of Common Stock (as defined in Section 2(g) of the
Plan).

Section 2. Grant of PRSU. Subject to the terms and conditions hereinafter set
forth and the adjustments of Section 7 of this Agreement, the Participant is
hereby granted PRSUs under Section 8 of the Plan. Each PRSU represents the
prospective contingent right to receive one Share and will, at all times the
Agreement is in effect, be equal in value to one Share except that in accordance
with Section 8(b) of the Plan, no Grant of a PRSU to any Participant for a
fiscal year shall have a value in excess of two and one-half million dollars
($2,500,000) determined using the Fair Market Value of the Award as at the last
day of the Performance Period or as at the payment date, whichever valuation is
higher.

 

34



--------------------------------------------------------------------------------

Section 3. Vesting of PRSU. As set forth in the vesting schedule in Part I, and
subject to the provisions of Sections 8 and 10 of this Agreement, the PRSU shall
vest based upon the level of attainment of the Performance Goals determined
using the Performance Measure and during the Performance Period specified in
Appendix A. For Performance Grants made to all Participants, including Covered
Employees, the Committee will determine whether and the extent to which the
Performance Goals have been attained, and the Participant will become vested in
the portion of the PRSU (which may be zero) that corresponds to this attainment
level, as set forth in Appendix A. The Committee’s determination will be final
and conclusive. Until the Committee has made such a determination, the
Performance Goals may not be considered to have been attained for vesting
purposes. Further, unless and until all or a portion of the PRSU vests, as
determined by the Committee, the Participant will have no right to payment of
any part of the PRSU. Prior to actual payment of any part of the PRSU that is
vested, the PRSU will represent an unsecured obligation of the Company in
accordance with Section 13(c) of the Plan.

Section 4. Non-Transferability of PRSU. All rights with respect to this PRSU are
exercisable during the Participant’s lifetime only by the Participant and the
PRSU may not be transferred, assigned, pledged or hypothecated in any manner
other than by will or by applicable laws of descent and distribution, or
pursuant to a qualified domestic relations order as defined by the Code or Title
I of the Employee Retirement Income Security Act, or Rules thereunder.

Section 5. Delivery of Shares. Subject to the other terms of the Plan and this
Agreement, within a reasonable time following the date that the Committee
determines the extent to which the Performance Goals have been attained (the
“Vesting Date”), the Company will issue or cause to be delivered to the
Participant (or if any other individual or individuals then hold this PRSU, to
such individual or individuals) the number of Shares the Participant is entitled
to receive as a result of the vesting of the PRSU (subject to the dollar
limitation in Section 2, above), registered in the name of the Participant (or
the name or names of the individual or individuals that then hold the PRSU,
either alone or jointly with another person or persons with rights of
survivorship, as such individual or individuals shall prescribe in writing or
other methods allowed to the Company), but in any event, within the period
ending on the later to occur of the date that is 2 1/2 months from the end of
(i) the Participant’s tax year that includes the Vesting Date, or (ii) the
Company’s tax year that includes the Vesting Date (which payment schedule is
intended to comply with the “short-term deferral” exemption from the application
of Section 409A (“Section 409A”) of the Code. Not withstanding the foregoing,
the delivery of Shares upon vesting of a PRSU may be delayed under the following
circumstances:

(i) if the amount to be paid would violate a loan covenant to which the Company
is a party, and the violation is expected to cause material harm to the Company
provided, however, that the distribution will occur at the earliest date it is
reasonable to expect that the payment will not cause material harm;

(ii) if the amount to be paid or delivered is reasonably likely to violate
federal or applicable state securities laws; provided, however, that the payment
or delivery will occur at the earliest date the Company reasonably anticipate
that the distribution will not cause a violation; or

(iii) if the amount to be paid to a Participant is subject to a bona fide
dispute; provided, however, that the distribution occurs during the first
calendar year in which the Participant and the Company enter into legally
binding settlement agreement or pursuant to a final non-appealable judgment or
other binding decision.

The delivery of Shares upon vesting of a PRSU shall be deemed effected for all
purposes when a stock transfer agent shall have deposited such Shares according
to the delivery instructions provided by Participant (or if any other individual
or individuals then hold this PRSU, by such other individual or individuals).
Fractional Shares shall not be issued pursuant to the vesting of a PRSU.

Section 6. Tax Withholding Obligations. To meet the obligations of the Company
or affiliates of the Company with respect to withholding of any and all income
tax (including federal, state and local taxes), social insurance contributions,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”) under any domestic or foreign federal, state or local statute,
ordinance, rule, or regulation in connection with any aspect of the PRSUs,
including, but not limited to, grant, vesting, the subsequent sale of any Shares
acquired at vesting or the receipt of any dividends, the Committee may require
that the Company withhold a number of whole Shares otherwise deliverable to
Participant having a Fair Market Value sufficient to satisfy the statutory
minimum (or such higher amount as is allowable without adverse accounting
consequences) of the Participant’s estimated total obligation for Tax-Related
Items associated with any aspect of the PRSU. The Committee may also, in lieu of
or in addition to the foregoing, at its sole discretion, (i) require the
Participant to deposit with the Company an amount of cash sufficient to meet his
or her obligation for Tax-Related Items, (ii) withhold the required amount from
the Participant’s pay during the pay periods next following the date on which
any such applicable tax liability otherwise arises, and/or (iii) sell or arrange
for the sale of Shares to be issued on the vesting of the PRSU to satisfy the
Participant’s obligation for Tax-Related Items. If the Participant’s and/or the
Company’s withholding obligation for Tax-Related Items is satisfied as described
in (iii) of this section, the Company will endeavor to sell only the number of
Shares required to satisfy the Participant’s and/or the Company’s withholding
obligation for Tax-Related Items; however, the

 

35



--------------------------------------------------------------------------------

Participant agrees that the Company may sell more Shares than necessary to cover
the Tax-Related Items. The Company shall not deliver any of the Shares until and
unless the Participant has made the deposit required herein or proper provision
for required withholding has been made. The Participant hereby consents to any
action reasonably taken by the Company to meet his or her obligation for
Tax-Related Items.

Section 7. Adjustments Upon Changes in Capitalization. The existence of this
PRSU shall not affect in any way the right or power of the Company or its
stockholders to make, authorize or consummate (i) any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business; (ii) any merger or consolidation of the Company;
(iii) any issue by the Company of debt securities, or preferred or preference
stock that would rank above the shares subject to PRSUs; (iv) the dissolution or
liquidation of the Company; (v) any sale, transfer or outstanding assignment of
all or any part of the assets or business of the Company; or (vi) any other
corporate act or proceeding, whether of a similar character or otherwise.

If the Company shall affect any increase or decrease in the number of issued and
outstanding shares of Common Stock through the declaration of a stock dividend
or through any recapitalization resulting in a stock split-up, combination or
exchange of shares of Common Stock, then and in such event an appropriate
adjustment shall be made in the number of shares of Common Stock subject to this
PRSU so that the same percentage of the Company’s issued and outstanding shares
of Common Stock shall remain subject to the PRSU, as adjusted for such
transaction in the manner determined by the Board.

Except as otherwise expressly provided herein, the issuance by the Company of
shares of its capital stock of any class, or securities convertible into shares
of capital stock of any class, either in connection with direct sale or upon the
exercise of rights or warrants to subscribe therefore, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to the number of shares of Common Stock subject to the PRSU.

Section 8. Effect of Certain Transactions. In the event of a Change in Control,
as defined in the Plan, except as the Board, comprised of a majority of
Continuing Directors, may expressly provide otherwise, and notwithstanding any
other provision of the Plan to the contrary, the target amount of the PRSUs, as
set forth in Appendix A, then outstanding shall become fully vested as of the
date of the Change in Control, whether or not then vested. The remaining amount
of the outstanding PRSUs shall terminate as of the date of the Change in
Control, unless otherwise provided by the Board, comprised of a majority of
Continuing Directors.

Section 9. Rights of Participant. No person shall, by virtue of the granting of
this PRSU to the Participant, be deemed to be a holder of any Shares underlying
the PRSU or be entitled to the rights or privileges of a holder of such Shares
unless and until this PRSU has vested with respect to such Shares and the Shares
have been issued pursuant to the vesting of this PRSU.

The Participant shall not by virtue of the granting of this PRSU have any claim
or right to be granted a PRSU in the future or to participate in any other
compensation plan, program or arrangement of the Company.

The granting of this PRSU shall not impose upon the Company any obligations to
employ or to continue to employ the Participant; and the right of the Company to
terminate the employment of the Participant shall not be diminished or affected
by reason of the fact that this PRSU has been granted to the Participant.

Nothing herein contained shall impose any obligation upon the Participant to
accept the grant of this PRSU.

At all times while any portion of this PRSU is outstanding, the Company shall
reserve and keep available, out of shares of its authorized and unissued Common
Stock or reacquired Shares, a sufficient number of Shares to satisfy the
requirements of this PRSU; comply with the terms of this PRSU promptly upon
vesting of the PRSU; and pay all fees or expenses necessarily incurred by the
Company in connection with the issuance and delivery of Shares pursuant to the
vesting of this PRSU.

Section 10. Termination. The PRSU granted hereunder shall terminate on the
earliest to occur of:

(i) termination of employment or other relationship between the Company and the
Participant for any reason other than due to the Participant’s death or
disability within the meaning of Section 22(e) (3) of the Code (“Disability”);
or

(ii) termination of employment or other relationship between the Company and the
Participant due to the Participant’s death or Disability within six months of
the Date of Grant; or

 

36



--------------------------------------------------------------------------------

(iii) the expiration of the Performance Period if and to the extent the
Committee determines that the Performance Goals have not been attained during
such period.

An employment relationship between the Company and the Participant shall be
deemed to exist during any period during which the Participant is employed by
the Company or by any Subsidiary. Whether authorized leave of absence or absence
on military government service shall constitute termination of the employment
relationship between the Company and the Participant shall be determined by the
administrator designated by the Committee at the time thereof.

In the event of the death or Disability of the Participant during employment or
other relationship with the Company and at least six months after the Date of
Grant, the PRSU shall remain outstanding and subject to vesting until the end of
the Performance Period specified in Appendix A, at which time, the Committee
shall determine the extent, if any, to which the Performance Goals have been
attained during the Performance Period. In the case of death of a Participant,
any Shares due upon vesting will be delivered to the Participant’s executors,
administrators or any person or persons to whom this PRSU may be transferred by
will or by laws of descent and distribution, in accordance with Section 5 of
this Agreement. If, in the event of the Participant’s death, any beneficiary
entitled to receive any Shares due upon vesting is a minor or, if in the event
of the Participant’s Disability, the Participant is deemed by the Committee or
is adjudged to be legally incapable of giving valid receipt and discharge for
any Shares due upon vesting, such Shares will be paid to such person or
institution as the Committee may designate or to the duly appointed guardian.
Such payment shall, to the extent made, be deemed a complete discharge of any
liability for such payment under the Plan.

Section 11. No Compensation Deferrals. Neither the Plan nor this Agreement is
intended to provide for an elective deferral of compensation that would be
subject to Section 409A of the Code. Instead, it is the intent of this Agreement
to satisfy the “short- term deferral exemption described in Treas. Reg.
§1.409A-1(b)(4). The Company reserves the right, to the extent the Company deems
necessary or advisable in its sole discretion, to unilaterally amend or modify
the Plan and/or this Agreement to ensure that no grants (including without
limitation, this PRSU) become subject to Section 409A, provided, however, the
Company makes no representation that this PRSU is not subject to Section 409A
nor makes any undertaking to preclude Section 409A from applying to this PRSU.

Section 12. Electronic Delivery and Acceptance. The Company may in its sole
discretion, decide to deliver any documents related to the PRSU granted under
the Plan and participation in the Plan, or future PRSUs that may be granted
under the Plan, by electronic means or to request the Participant’s consent to
participate in the Plan by electronic means. The Participant hereby consents to
receive such documents by electronic delivery and, if requested, to participate
in the Plan through an on-line (and/or voice activated) system established and
maintained by the Company or a third party designated by the Company. If
required by local law or by the Company, the Participant may be required to
print out, sign and return to the Company the electronic document and/or this
Agreement indicating his or her consent to participate in the Plan.

Section 13. Government and Other Regulations; Governing Law. This PRSU is
subject to all laws, regulations and orders of any governmental authority which
may be applicable thereto and, notwithstanding any of the provisions hereof, the
Participant acknowledges that the Company will not be obligated to issue any
Shares hereunder if the grant or vesting thereof or the issuance of such Shares,
as the case may be, would constitute a violation by the Participant or the
Company of any such law, regulation or order or any provision thereof. The
Company shall not be obligated to take any affirmative action in order to cause
the vesting of this PRSU or the issuance of Shares pursuant hereto to comply
with any such law, regulation, order or provision.

This PRSU is and shall be subject in every respect to the provisions of the
Amended and Restated 2000 Equity Incentive Plan of Tech Data Corporation, as
amended from time to time, which is incorporated herein by reference and made a
part hereof. The Participant hereby accepts this PRSU subject to all the terms
and provisions of the Plan and agrees that all decisions under and
interpretations of the Plan by the Committee or the Board shall be final,
binding and conclusive upon the Participant and his heirs and legal
representatives.

This PRSU shall be governed by and construed in accordance with the laws of the
State of Florida without regard to its principle of conflict of laws. For
purposes of litigating any dispute arising under this Agreement, the parties
hereby agree that such litigation shall be conducted in the courts of Pinellas
County, Florida.

Section 14. Severability. The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this PRSU to be executed, as of the
Date of Grant.

 

TECH DATA CORPORATION By:  

 

  Steven A. Raymund, Chairman of the Board       and Chief Executive Officer By:
 

 

Employee

 

38